EXHIBIT 10.3

 

LOGO [g75809logo.jpg]

 

News Release

 

170 Mt. Airy Road

Basking Ridge, NJ 07920

 

Hooper Holmes

Joseph Marone

Vice President & Acting Chief Financial Officer

(908) 766-5000

Investors: Jonathan Birt / John Capodanno

Media: Sean Leous

Financial Dynamics

212-850-5600

 

HOOPER HOLMES ANNOUNCES APPOINTMENT OF NEW PRESIDENT AND

CHIEF EXECUTIVE OFFICER

 

BASKING RIDGE, NJ, January 10, 2006 – Hooper Holmes, Inc. (AMEX:HH) today
announced that its Board of Directors has appointed James Calver as President
and Chief Executive and a director of the Company effective January 16, 2006.

 

Since July 2005, Mr. Calver (38) has been engaged in private consulting. Prior
to July 2005, he served as Senior Vice President and Chief Marketing Officer of
Human Resources and Investor Solutions at Mellon Financial Corporation, a
publicly-held global leader in shareholder services, human resources consulting
and outsourcing. Prior to Mellon Financial, Mr. Calver was Vice President of
Consulting and Benchmarking at Gartner, a publicly-held global information and
business services company; served as President and Chief Executive Officer of
XOSOFT, a privately-owned company specializing in data management outsourcing
for large enterprise software applications; and was President, Small Business
Solutions, and Vice President of Corporate Business Development at GE Capital.
Mr. Calver obtained a Masters Degree in Engineering from Oxford University and
an M.B.A. from Harvard University School of Business.

 

Benjamin Currier, Chairman of the Board, commented, “On behalf of the Board of
Directors, I am pleased to announce the appointment of James Calver as our new
President, Chief Executive Officer and board member. Mr. Calver is a seasoned
executive with a broad base of experience in marketing, technology, operations
and finance. We believe he is the ideal leader to direct Hooper Holmes in our
efforts to grow our businesses and to restore greater profitability to our core
division.”

 

“I am honored that the Board of Directors has expressed their confidence in me,”
said Mr. Calver. “Hooper Holmes is an industry-leading provider of services for
the insurance industry with an impressive geographic reach and an array of
quality products and services. I look forward to working with the Board of
Directors and management team to leverage those assets and advance the Company’s
goals of growth and expansion while providing our shareholders with greater
value.”



--------------------------------------------------------------------------------

Hooper Holmes provides outsourced risk assessment services to the life insurance
industry through over 235 locations nationwide and in the United Kingdom, as
well as claims evaluation information services to the automobile, and workers’
compensation insurance industries.

 

# # #